Citation Nr: 1528364	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  13-33 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center
 in Milwaukee, Wisconsin


THE ISSUE

Entitlement nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

A. Bordewyk


INTRODUCTION

The Veteran served on active duty from November 1945 to November 1946.  He died in October 2012.  The appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 administrative decision issued by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukie, Wisconsin, which, in pertinent part, found that the appellant's countable annual income exceeded the maximum annual pension rate (MAPR) set by law.


FINDING OF FACT

As of November 1, 2012, the Veteran's annualized countable income of $38,289, including unreimbursed medical expenses and paid health insurance premiums, exceeded the maximum annual income for death pension benefits.


CONCLUSION OF LAW

The basic income eligibility requirements for nonservice-connected death pension benefits are not met.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.21, 3.23, 3.271, 3.272, 3.273 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As the issue on appeal is controlled by the appellant's level of annual income and net worth, there is no medical controversy and development of any medical evidence would have no bearing on the decision.  The appellant has provided financial information for the period in question.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available or is not part of the claims file.  Pelegrini, 18 Vet. App. at 112.

As there is no legal entitlement to the benefits claimed, there is no reasonable possibility that further notice or assistance would aid in substantiating this claim. Thus, any deficiencies of notice or assistance are rendered moot.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the provisions regarding notice and assistance is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

Death pension benefits are available for the surviving spouses of Veterans with qualifying service.  38 U.S.C.A. § 1541(a).  Basic entitlement exists if (i) the veteran served for 90 days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability, and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. §§ 3.23 and 3.24.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  

Payments of any kind from any source shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  
38 C.F.R. § 3.271.  

For the purpose of determining initial entitlement, the monthly rate of pension shall be computed by reducing the applicable maximum pension rate by the countable income on the effective date of entitlement and dividing the remainder by 12.  
38 C.F.R. § 3.273(a).  Nonrecurring income (income received on a one-time basis) will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(c).  Fractions of dollars will be disregarded in computing annual income.  38 C.F.R. § 3.271(h).

Certain unreimbursed medical expenses (in excess of five percent of the MAPR) may be excluded from countable income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272.  

Here, the deceased Veteran served more than 90 days during the Korean conflict, so he had the required wartime service.  Thus, he had qualifying service for purposes of death pension benefits.  See 38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.2(e); 3.3(b)(4).  

The appellant's claim for nonservice-connected death pension was received in November 2012, and during the pendency of this appeal she submitted financial information covering the time period from her date of claim until December 31, 2012.  The MAPR for death pension for a surviving spouse with no dependents is $8,219 effective December 1, 2011, and $8,359 effective December 1, 2012.  See M21-1, Part I, Appendix B.  

In the November 2012 claim, the appellant reported income from the United States Railroad Retirement Board in the amount of $2,672.96 per month, or $32,064 per year ($2,672 per 38 C.F.R. § 3.271(h) x 12).  She reported other retirement income in the amount of $763.02 per month, or $9,156 per year ($763 x 12).  Her total annual income effective November 1, 2012, is $41,220.  

The supporting documents demonstrate that the appellant paid $99 per month, or $1,188 per year, in Medicare insurance premiums in 2012.  The premium increased to $104, effective January 2013.  Therefore, for the initial annualized year, the appellant paid the $99 premium for two months ($198) and the $104 premium for 10 months ($1,040), for a total of $1,238.  As noted above, the appellant may deduct medical expenses that exceed 5 percent of the relevant MAPR, which is $410.  Therefore, the allowable medical expense deduction is $828.

The appellant also reported burial expenses of $2,383, paid in October 2012.  However, she received a VA burial expense reimbursement in the amount of $300, so the total deductible expense is $2,083.  

The appellant reported numerous other medical expenses in her application in the amount of $6,570; however, she did not submit receipts demonstrating the amount or date paid for each expense and one of the items she indicated was an estimate of a medical bill.  Nevertheless, as explained below, even if the Board were to consider the additional medical expenses she reported in her application, her countable income would still exceed the MAPR.  

When considering the reported income of $41,220, minus the total insurance premiums ($848), and minus the total unreimbursed burial expenses ($2,083), the total countable income for the initial annualized year is $38,289.  This far exceeds the MAPR in effect at the time of the claim by $30,070.  Even if the Board could accept the additional medical expenses reported by the appellant of $6,570, she would still far exceed the MAPR for that year by more than $23,500.  The appellant's income would also exceed the MAPR for the following year, effective December 1, 2012, as the MAPR only increased $140.  

In her June 2013 notice of disagreement, the appellant asserted that the income from her 2012 federal tax returns should be utilized in the calculations for countable income.  The Board cautions that the countable income for the purposes of nonservice-connected death pension benefits is not necessarily the same as the adjustment gross income (AGI) reported on a federal tax return.  Moreover, the time considered in the 2012 tax return and the time considered in the initial annualized year are different.  Nevertheless, when utilizing the AGI from the 2012 tax return, $18,966, the appellant's income still exceeds the MAPR.  Considering an income of $18,966, minus the total insurance premiums ($848), and minus the total burial expenses ($2083), the total countable income for the initial annualized year is $16,035.  Even if the Board considered the additional medical expenses noted above of $6,570, the appellant's income of $9,465 would still exceed the MAPR effective December 1, 2011, and effective December 1, 2012.  

Accordingly, for reasons and bases expressed above, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The claim for entitlement to nonservice-connected death pension benefits is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


